Title: James Madison to Albert Gallatin, 12 August 1827
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Aug. 12th. 1827.
                            
                        
                        Your favor of June 5. did not arrive before the Visitors who met in July had closed their Session &
                            left the University. I may safely take on me however, to say that they will feel great obligation for your kind efforts to
                            find a proper Professor for the vacant Chair.
                        In the uncertainty of obtaining, without the University itself, a Successor to Mr Key, the Visitors thought
                            it best to translate to the Mathematical Professorship, Mr. Bonnycastle, who is understood to be equally qualified for it
                            with Mr Key, and being anxious for the change, was willing to take charge, at the same time of the Chair left by him,
                            till it can be regularly filled. What is now wanted therefore is a Professor of Nat: Philosophy; and not being sure of
                            obtaining one at home, you will do us a favor by giving that direction to your enquiries; keeping in mind, that our
                            chance of Success at home will require that no arrangement or understanding be entered into with a foreign candidate,
                            justifying complaint in that event.
                        There has been some difficulty in making a satisfactory allotment of functions for the 2 chairs in question
                            which in some respects ran into a mixed State The plan adopted requires of the Mathematical Professor, an application of
                            his Science to physics, and of the Professor of Nat: Philosophy, not only the experimental part, but the application of
                            Physical Science to the Arts; the Visitors reserving to themselves, any other division of the duties which may be
                            suggested by reflection or experience.
                        I wish I could furnish a fair estimate of the probable amount of fees to be expected by the Philosophical
                            Professor. But on this I cannot venture. The late improvement in the discipline of the University, and the favorable
                            results of the public Examinations, will doubtless give to the Institution an augmented attractiveness; but the pecuniary
                            situation of the Country remains and will do so for some time a great obstacle to the increase of the Students. From
                            Mr. Key who will be in London before this reaches you, many particulars may be gathered concerning the University, among
                            others his view of this matter. But it must received, with a recollection, that altho’ he seems to leave us with friendly
                            impressions of every sort, he may be led, in explaining his return, which has surprized some of his European Colleagues,
                            to underrate the prospects he has relinquished.
                        It is to be regretted that Mr. Hassler’s aptitude, does not in every respect correspond with his Scientific
                            qualifications. The circumstances you mention would alone produce scruples in the Visitors and his probable age, would turn the scale in favor of a younger compeator of equal qualifications.
                            Whilst the latter would be improving; the former would be approaching a period, involving an alternative, painful in
                            itself, and particularly clashing with our scanty resources, & antipathy to sinecures
                        I write this on the supposition that it may find you in London, & if no<t> that your
                            substitute whoever he may be will be so good as to render the service wh<ich> it asks of you.
                        
                            
                                
                            
                        
                    